Citation Nr: 0634536	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-29 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.


FINDINGS OF FACT

1.  The service-connected disability is residuals of multiple 
laminectomy for herniated nucleus pulposus with fusion L4 to 
the sacrum, rated 60 percent disabling. 

2.  The veteran has completed two years of college, and he 
last worked full-time in 1985.

3.  The veteran's service-connected disability has not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2006.  The veteran was told 
of the requirements to successfully establish entitlement to 
TDIU, advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the February 
2006 notice letter was subsequently considered by the RO in 
the May 2006 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in November 2001 and March 2006.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the service-connected disability is residuals 
of multiple laminectomy for herniated nucleus pulposus with 
fusion L4 to the sacrum, rated 60 percent disabling.  The 
veteran therefore meets the schedular requirements of 38 
C.F.R. § 4.16.  However, the analysis does not end here.  The 
Board must, nevertheless, determine whether the veteran's 
service-connected disability render him unemployable.

On his original application for benefits, the veteran stated 
that he completed high school and two years of college and 
had employment experience in security.  The veteran worked as 
a truck driver, then in security before quitting his last job 
in 1985.  

In his application for Social Security Benefits dated April 
1975, the veteran stated in his medical history and 
disability report that he had to quit his last job because 
his back was getting worse and he could not get to work.  He 
also stated that he had been unable to hold any job for more 
than 8 months since his back surgery, which took place in 
1975, and when he was hired for a job, his back or his nerves 
would "mess up".  In February 1988, the veteran was 
examined by two private psychologists in connection to his 
application for Social Security benefits.  The examiners 
found that the veteran was in a chronic state of emotional 
depression and was not a viable candidate for employment both 
physically and psychologically.

VA medical reports dated from 2002 to 2006 show the veteran 
stated that he quit his job in 1985 due to his back injury, 
and that he ambulated with a cane.  The veteran also received 
treatment for hypertension, hyperlipidemia, chronic back 
pain, bipolar disorder with depression, and gastroesophageal 
reflux disease.  Not one of the reports however shows that 
the veteran's service-connected back disorder renders him 
unemployable.  

Additionally, during a March 2006 VA examination of the back, 
other than paraspinal tenderness, the veteran was found to 
have a normal thoracolumbar spine.  He did have limitation of 
motion, with flexion limited to 50 degrees and extension 
limited to 10 degrees.  The diagnosis was lumbar spondylosis 
and degenerative disc disease L4-5 and L5-S1, laminectomy L4 
and L5, incomplete fusion L4-5.  After reviewing the 
veteran's claims file and examining him, the examiner opined 
that the veteran's service connected back disorder did not 
render him unemployable.  The examiner reasoned that the 
veteran's current disability was caused and significantly 
aggravated by a 1980 post-service wrestling event. 

In order to establish entitlement to a total disability 
rating due to individual unemployability, the evidence must 
establish that the veteran is unable to obtain or retain 
employment solely due to his service connected disability.  
Although the evidence shows that the veteran has a severe 
back disability, it does not show that it is such severity to 
render him unemployable.  It is noted that the veteran's non-
service connected psychiatric disorder is clearly a factor in 
his unemployment.  The Board's finding is supported by the 
veteran's own statement in his application for Social 
Security benefits, the February 1988 Social Security 
examination, his VA medical reports, and the 2006 VA 
examination report.  See also 2001 lay statement submitted by 
the veteran's former employer.  There is no evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to service-connected disability.  For 
this reason, the preponderance of the evidence is against the 
claim.  Entitlement to a total disability rating based on 
individual unemployable is not warranted.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


